                                          Case 4:20-cv-03232-JSW Document 26 Filed 08/10/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                        DARELL JACKSON,
                                   7                                                     Case No. 20-cv-03232-JSW
                                                      Plaintiff,
                                   8                                                     ORDER CONTINUING CASE
                                                v.                                       MANAGEMENT CONFERENCE AND
                                   9                                                     ORDER TO PLAINTIFF TO SHOW
                                        APPLE, INC., et al.,                             CAUSE RE SERVICE
                                  10
                                                      Defendants.                        Re: Dkt. No. 25
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court has received and considered the parties’ joint case management conference

                                  14   statement. Plaintiff notes that two Defendants were recently served. Those Defendants are not

                                  15   signatories to the joint case management conference statement. In addition, one Defendant has not

                                  16   yet been served and the deadline for service under Federal Rule of Civil Procedure 4(m) expires

                                  17   today, August 10, 2020.

                                  18          Accordingly, the Court CONTINUES the case management conference set for August 14,

                                  19   2020 to September 25, 2020 at 11:00 a.m. The parties shall submit an updated case management

                                  20   conference statement by September 18, 2020, and my incorporate by reference the existing case

                                  21   management conference statement to the extent no changes are required.

                                  22          Plaintiff is HEREBY ORDERED TO SHOW CAUSE by August 17, 2020, why the Court

                                  23   should extend the time to serve Daryl Anderson rather than dismiss the case against him without

                                  24   prejudice. See Fed. R. Civ. P. 4(m).

                                  25          IT IS SO ORDERED.

                                  26   Dated: August 10, 2020

                                  27                                                  ______________________________________
                                                                                      JEFFREY S. WHITE
                                  28                                                  United States District Judge
